      Case 2:19-cv-06451 Document 1 Filed 11/15/19 Page 1 of 8 PageID #: 1




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 TRUSTEES OF THE NORTHEAST CARPENTERS
 HEALTH, PENSION, ANNUITY, APPRENTICESHIP,
 and LABOR MANAGEMENT COOPERATION FUNDS, 19 CV _________________

                                                Petitioners,

                         -against-                              PETITION TO
                                                                CONFIRM AN
 SAMAP U.S.A. CORP.,                                            ARBITRATION AWARD
                                               Respondent.




       Petitioners, Trustees   of the Northeast Carpenters         Health, Pension, Annuity,

Apprenticeship, and Labor Management Cooperation Funds (“Petitioners” and/or the “Funds”) by

and through their attorneys, Virginia & Ambinder, LLP (“V&A”), as and for their Petition to

Confirm an Arbitration Award, respectfully allege as follows:

                                NATURE OF THE ACTION

       1.     This is an action under section 502(a)(3) of the Employee Retirement Income

Security Act of 1974 (“ERISA”), as amended, 29 U.S.C. § 1132(a)(3); section 301 of the Labor

Management Relations Act of 1947 (“LMRA”), as amended, 29 U.S.C. § 185, to confirm and

enforce an Arbitrator’s Award rendered pursuant to a series of collective bargaining agreements

between the New England Regional Council of Carpenters f/k/a the Northeast Regional Council

of Carpenters (“Union”) and Samap U.S.A. Corp. (“Respondent”).

                               JURISDICTION AND VENUE

       2.     This Court has jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1367,

and 29 U.S.C. §§ 185 and 1132(e)(1).
      Case 2:19-cv-06451 Document 1 Filed 11/15/19 Page 2 of 8 PageID #: 2



       3.      Venue is proper in this Court pursuant to 29 U.S.C. § 1132(e)(2) because the ERISA

Funds (as defined below) are administered in this district.

                                         THE PARTIES

       4.      Petitioners Trustees of the Northeast Carpenters Health, Pension, Annuity and

Apprenticeship Funds (the “ERISA Funds”) are employer and employee trustees of multiemployer

labor-management trust funds organized and operated in accordance with ERISA. The Trustees

are fiduciaries of the ERISA Funds within the meaning of section 3(21) of ERISA, 29 U.S.C. §

1002(21). The ERISA Funds maintain their principal place of business at 270 Motor Parkway,

Hauppauge, New York 11788.

       5.      Petitioners Trustees of the Northeast Carpenters Labor Management Cooperation

Fund (the “Labor Management Fund”) are employer and employee trustees of a labor management

cooperation committee established under section 302(c)(9) of the LMRA, 29 U.S.C. § 186(d)(9).

The Labor Management Fund maintains its principal place of business at 270 Motor Parkway,

Hauppauge, New York 11788.

       6.      Respondent is a limited liability company incorporated under the laws of the State

of New Jersey. At relevant times, Respondent was an employer within the meaning of section 3(5)

of ERISA, 29 U.S.C. § 1002(5), and was an employer in an industry affecting commerce within

the meaning of section 501 of the LMRA, 29 U.S.C. § 142. Respondent maintains its principal

place of business at 165 Amboy Road, Suite # 709, Morganville, New Jersey 07751.

                                THE ARBITRATION AWARD

       7.      On or about August 6, 2015, Respondent became a member of the Building

Contractors Association, Inc. of New York (“BCA-NY”). A copy of the BCA-NY designation list

is annexed hereto as Exhibit A.




                                            -2-
      Case 2:19-cv-06451 Document 1 Filed 11/15/19 Page 3 of 8 PageID #: 3



       8.      On or about September 10, 2015, Respondent also became of a member of the

Associated Construction Contractors of New Jersey (the “ACC-NJ”) formerly known as the

Building Contractors Association of New Jersey.          A copy of the 2015 ACC-NJ members

designation list is annexed hereto as Exhibit B.

       9.      The 2015 ACC-NJ member designation list provides that, the designation list is

effective for the period covering May 1, 2013 through April 30, 2016. See Ex. B.

       10.     As a member of the BCA-NY and the ACC-NJ, Respondent agreed to be bound to

the collective bargaining agreements between the ACC-NJ and the Union and the BCA-NY and

the Union, including all Memorandums of Understanding thereto. Copies of the May 1, 2013

through April 30, 2016 ACC-NJ CBA (the “ACC-NJ CBA”) and the July 1, 2011 through May

31, 2016 BCA-NY CBA (the “BCA-NY CBA”) are annexed hereto as Exhibit C and Exhibit D,

respectively. A copy of the Memorandum of Understanding between the Union and the BCA-NY

effective July 1, 2016 through April 30, 2019 is annexed hereto as Exhibit E.

       11.     The ACC-NJ CBA states “[t]his Agreement shall cover the entire Northeast

Regional Council of Carpenters in New Jersey and New York and its member Local Unions.” Ex.

C, Art VIII.

       12.     The BCA-NY CBA states “[the] Agreement . . . shall remain in effect until May

31, 2016 . . . and shall continue thereafter from year to year unless either party notifies the other

party in writing . . . that either party desires to modify this Agreement.” Ex. D, Art. Thirty-Three.

       13.     Upon information and belief, neither party provided notice to the other to terminate

the BCA-NY CBA.

       14.     To date, Respondent remains a member of the BCA-NY. A copy of the 2019

members designation list is annexed hereto as Exhibit F.




                                             -3-
      Case 2:19-cv-06451 Document 1 Filed 11/15/19 Page 4 of 8 PageID #: 4



          15.   As a result, Respondent was also bound to the collective bargaining agreement

covering July 1, 2016 through April 30, 2019 (and together with the ACC-NJ CBA and the BCA-

NY CBA, the “CBAs”). A copy of the July 1, 2016 through April 30, 2019 CBA is annexed hereto

as Exhibit G.

          16.   The CBAs requires Respondent, inter alia, to make contributions to the Funds for

all work within the trade and geographical jurisdiction of the Union (“Covered Work”). Ex. C.

Art. I, Art. XXIV § 5; Ex. D. Art. Sixteen, Section (a); Ex. G, Art. Sixteen, Section (a).

          17.   The CBAs further provide, that the Employer agrees that it is bound by and shall

comply with the Agreements and Declarations of Trust and the Plans or other associated

documents adopted by and governed by the Funds. Ex. C, Art. XXXI § 4; Ex. D, Art. Sixteen,

Section (a); Ex. G, Art. Sixteen, Section (a).

          18.   The Trustees of the Funds established an Employer Contribution Audit and

Collection Policy (“Collection Policy”). A copy of the Collection Policy is attached hereto as

Exhibit H.

          19.   The Collection Policy defines “contributions” as the monetary contributions due to

the Funds plus the supporting remittance report, shop report, or weekly payroll report. Ex. H, Art.

2.1(A).

          20.   The Collection Policy provides that, in the event that an employer refuses to comply

with the CBAs’ audit procedures, the Funds “shall determine the estimated amount of the

employer’s delinquent contributions based on the assumption that the employer’s weekly hours

subject to contributions for each week of the requested audit period are the highest number of

average hours reported per week for any period of four consecutive weeks during the audit period.




                                             -4-
      Case 2:19-cv-06451 Document 1 Filed 11/15/19 Page 5 of 8 PageID #: 5



A determination under this paragraph shall constitute presumptive evidence of delinquency.” Ex.

H, Art. IV, 4.8.

       21.     The Collection Policy provides that, in the event an employer fails to remit

contributions to the Funds, the matter shall be sent to arbitration before the Funds’ designated

arbitrator. Ex. H, Art. 2.3(A).

       22.     The CBAs and the Collection Policy provides that the employer shall be liable for

all costs incurred in collecting the delinquent contributions, including without limitation interest,

liquidated damages, attorneys’ fees, and arbitration fees. Ex. C, Art. XXVI, § 2; Ex. D, Art.

Sixteen, Section (b); Ex. G, Art. Sixteen Section (b); Ex. H. Art. 1.1(C) (4-5) and Art. 6.1-6.3.

       23.     Pursuant to the Collection Policy, interest on delinquent contributions is to be

calculated at the minimum rate of 0.75% per month, compounded. Ex. H, Art. 2.1(D).

       24.     A dispute arose when, in violation of the CBAs, Respondent failed to comply with

the Funds’ request to submit to an audit of its books and records for the period September 10, 2015

through April 1, 2019.

       25.     Pursuant to the Collection Policy, the Funds determined that Respondent owed an

estimated amount of $1,862,128.78.

       26.     The Collection Policy provides that, “[l]iquidated damages shall be calculated from

the Due Date, and shall become due and owing if suit is commenced. The amount of the liquidated

damages shall be 20% of the delinquent Contributions.” Ex. H, Art. 6.1.

       27.     Pursuant to the Collection Policy, Petitioners initiated arbitration before the

designated arbitrator, J.J. Pierson. Petitioners noticed said arbitration by mailing a Notice of Intent

to Arbitrate Delinquency to Respondent by Certified Mail. A copy of the Notice of Intent to

Arbitrate Delinquency is attached hereto as Exhibit I.




                                              -5-
       Case 2:19-cv-06451 Document 1 Filed 11/15/19 Page 6 of 8 PageID #: 6



       28.      Thereafter, the arbitrator held a hearing and rendered his award, in writing, dated

September 6, 2019, determining said dispute (the “Award”). A copy of the Award is attached

hereto as Exhibit J.

       29.      Pursuant to the Award, the arbitrator found that Respondent violated the CBAs

when it failed to remit all required contributions to the Funds, and ordered Respondent to pay the

Funds $1,862,128.78, consisting of an estimated principal sum of delinquent contributions of

$1,862,128.78, plus interest and liquidated damages in an amount to be determined, attorneys’ fees

of $900, and the arbitrator’s fee of $750. See Ex. J.

       30.      As of the date of this Petition, Respondent has failed to submit to an audit.

       31.      The Award has not been vacated or modified and no application for such relief is

currently pending.

       32.      This petition is timely as it was filed within the one-year statute of limitations

applicable to a petition to confirm an arbitrator’s award.

       33.      Petitioners are entitled to the reasonable attorneys’ fees and costs expended in this

matter pursuant to the Award, the CBAs, and the Collection Policy. See Ex. C, Art. XXVI, § 2;

Ex. D, Art. Sixteen, Section (b); Ex. G, Art. Sixteen Section (b); Ex. H. 1.1(C) (4-5) and Art. 6.1-

6.3.

       34.      Copies of V&A’s contemporaneous time records, reflecting all time spent and all

activities performed in the prosecution of this matter by its attorneys and staff, are attached hereto

as Exhibit K.

       35.      I, Marlie Blaise (“MB” in the accompanying billing records) am a 2018 graduate

of Florida State University College of Law and an associate at V&A. My primary practice area is




                                             -6-
      Case 2:19-cv-06451 Document 1 Filed 11/15/19 Page 7 of 8 PageID #: 7



the representation of multiemployer employee benefit plans in ERISA litigation. V&A billed my

time at a rate of $225 per hour.

       36.       Nicole Marimon (“NM” in the accompanying billing records), is a 2014 graduate

of Fordham University School of Law, and a partner at V&A. Since graduating law school and

being admitted to the New York State bar, she has handled the prosecution of and served as lead

counsel on numerous ERISA collections actions. V&A billed Ms. Marimon’s time at a rate of

$300 per hour.

       37.       V&A billed the legal assistants’ time at a rate of $100 per hour for work performed

in connection with this action.

       38.       In my experience, the foregoing hourly rates are similar to or lower than the rates

typically charged by attorneys of commensurate skill and experience in similar actions in the

Southern and Eastern Districts of New York.

       39.       V&A’s total billings in this matter amount to $3,667.50 reflecting 15.8 hours of

work. See Ex. K.

       40.       In addition, V&A will also advance $470 in court filing and service fees and

postage upon the filing of the instant petition.

       41.       Accordingly, Petitioners are entitled to recover $4,137.50 in attorneys’ fees and

costs incurred in connection with this matter.

       42.       A Proposed Judgment is attached hereto as Exhibit L.

       WHEREFORE, Petitioners respectfully request that this Court:

             1. Confirm the Award in all respects;

             2. Award judgment in favor of Petitioners and against Respondent in the amount of

                 $1,862,128.78 pursuant to the Award, plus interest, liquidated damages, the




                                             -7-
     Case 2:19-cv-06451 Document 1 Filed 11/15/19 Page 8 of 8 PageID #: 8



            arbitrator’s fee of $750, and attorneys’ fees of $900, plus interest from the date of

            the Award through the date of judgment;

         3. Award judgment in favor of the Petitioners and against Respondent in the amount

            of $4,137.50 in attorneys’ fees and costs arising out of this petition; and

         4. Award Petitioners such other and further relief as is just and proper.

Dated: New York, New York                                  Respectfully submitted,
       November 15, 2019
                                                           VIRGINIA & AMBINDER, LLP

                                                   By:     /s/ Marlie Blaise
                                                           Marlie Blaise, Esq.
                                                           Nicole Marimon, Esq.
                                                           40 Broad Street 7th Floor
                                                           New York, New York 10004
                                                           Tel: (212) 943-9080
                                                           Fax: (212) 943-9082
                                                           Attorneys for Petitioners




                                         -8-
